[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff in the above entitled matter has brought suit to recover for personal injuries claimed to have been sustained as a result of the negligence of the defendant in causing his vehicle to strike the rear of the vehicle in which the plaintiff was a passenger. The affidavit filed on behalf of the defendant states that the vehicle in which the plaintiff was a passenger, stopped abruptly so that contact was made between the two vehicles.
In the determination of a motion for summary judgment, the facts must be reviewed in the light most favorable to the non-moving party and, to grant the motion, the facts must entitle the moving party to a directed verdict. Nolan v. Borkowski, 206 Conn. 495,500, 505 (1988); Batick v. Seymour, 186 Conn. 632, 647 (1982). The issues of negligence are ordinarily not susceptible to determination by summary judgment. Fogarty v. Rashaw, 193 Conn. 442,446  (1984); Esposito v. Wethered, 4 Conn. App. 641, 644
(1985). CT Page 159
In the present case the court cannot conclude, as a matter of law, that there are no genuine issues of material fact with respect to the issues of liability.
Accordingly, the motion for summary judgment is denied.
RUSH, J.